DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whipple et al. (Cancer Research, 2010, cited in IDS filed on Jan. 4, 2018) in view of Bockhorn et al. (Lancet Oncology, 2007) and DeRose et al. (Current Protocols in Pharmacology, 2013).
The claims are directed to methods of imaging live microtentacles in cells taken from a primary, solid tumor from a cancer subject.
Whipple et al. teach that identification of how cytoskeletal alterations provide selective advantages to tumor cells could provide new therapeutic targets, as epithelial-to-mesenchymal transition (EMT) has been implicated as a way cancer cells overcome the physical constraints of the primary tumor to invade surrounding tissue and enter the bloodstream, (p. 8127, "Introduction", 1st para.). Whipple et al. examined increased microtentacle frequency in immortalized human mammary epithelial cells (HMLE) that are undergoing conversion to cancerous cells, as increased microtentacle frequency is seen in mesenchymal breast cancer cell lines, (p. 8128, 1st col., 2nd full para.), using live cell imaging with an inverted fluorescence microscope (p. 8128, 2nd col., "Live Cell Imaging and Microtentacle Scoring"), concluding that "cancer cells could exploit this EMT-mediated microtubule stabilization [which results in microtentacle formation to support endothelial attachment] during escape from the primary tumor," (p. 8136, 2nd col., 1st full para.).
Whipple et al. teach imaging and detecting microtentacles in cell lines, but not in cells taken from a primary solid tumor of a cancer patient that have been isolated by dissociation ex vivo.
Bockhorn et al. teach that while metastasis has been extensively studied, the key, initial steps, and the extent to which this is active, passive and variable-depending upon the specific tumor are still poorly understood, (p. 6, "Conclusion," 1st para.). Bockhorn et al. teach that an answer to the question of what determines whether cells that are shed from primary tumors are able to successfully metastasize might be as simple as their viability (pgs. 2-3 "Evidence that cells are shed passively: Tumor-cell intravasation"). Bockhorn et al. further teach that future therapeutic treatments might be directed to blocking metastasis during the initial step of cell shedding, and that imaging this process is a key to understanding it. (p. 6, "Conclusion," 2nd para.).
DeRose et al. teach that tumors that have been removed from patients can be processed differently, according to what is appropriate for experimental applications (14.23.3, 2nd para.). DeRose et al. further teach that single cells isolated from breast tumors can be characterized. (14.23.4,1st full para.)
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have tried obtaining live primary tumor cells isolated by dissociation ex vivo from a primary solid tumor, and imaging the cells for the purpose of detecting microtentacles because Whipple et al. teach that cancer cells could use microtentacle formation to "escape" from primary tumors and Bockhorn et al. teach that one key to successful metastasis may be as simple a shed cell being viable; as such, isolating cells from a primary solid tumor (as taught by DeRose et al.) to characterize their microtentacle status to determine if the primary tumor is in the process of creating microtentacles to begin metastasis. Imaging and detecting microtentacles would allow study of the potentially "escaping" single cells, leading to confirmation of this theory and potentially provide additional insight into the likelihood of tumor metastasis. Further, as DeRose et al. teach that cancer cell lines are limited by the adaptation they undergo with prolonged exposure to culture conditions (14.23.1) and teach single cell isolation technique and Bockhorn et al. teach that shedding of tumor cells from the primary tumor has been previously imaged, there would have been a reasonable expectation of success in obtaining this cell sample to detect microtentacles.
With respect to claim 2, DeRose et al. teach that the cells can be from a tumor cell that has been surgically removed. (14.23.3, 1st full para.)
With respect to claim 6, both Whipple et al. and DeRose et al. teach that the tumor cells are from a breast cancer.
With respect to claim 7, no reference explicitly teaches that the cells are isolated from the tumor within 48 hours of imaging; however this would have been obvious, as cells are processed in a manner which retains the properties that are required for the research being conducted; Whipple et al. teach that cells are imaged and detected after 30 minutes in suspension and Bockhorn et al. teach imaging as the cell is shed from the primary tumor. Therefore, performing the method within 48 hours isolation would have been an obvious choice to both ensure that the cell continued to remain viable and as close to its in vivo state as possible and that microtentacles, when present, are detected prior to cellular degradation or alteration.
With respect to claim 8, it would have been obvious to image the cells prior to them undergoing three doublings since isolation, as DeRose teaches that when working with cancer cells, prolonged adaptation to tissue culture conditions leads to genetic and epigenetic alterations (14.23.1, "Introduction"), therefore not allowing cells to undergo multiple doublings prior to imaging would obviate the concern that the cells are mutating which would limit their ability to provide useful information about the tumor they were extracted from.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whipple et al. (Cancer Research, 2010, cited in IDS filed on Jan. 4, 2018), Bockhorn et al. (Lancet Oncology, 2007) and DeRose et al. (Current Protocols in Pharmacology, 2013) as applied to claims 1, 2, and 6-8 above, and further in view of lragavarapu-Charyulu et al. (U.S. Patent App. No. 2013/0225656 Al).
Whipple et al. teaches using live cell imaging with an inverted fluorescence microscope (p. 8128, 2nd col., "Live Cell Imaging and Microtentacle Scoring"), but does not teach that tumor cells are imaged using confocal microscopy.
lragavarapu-Charyulu et al. teach the use of confocal microscopy when imaging cancer tumor cells to determine if a particular expression pathway  demonstrates enhanced microtentacle formation. (paras. [0091], [0096]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the imaging process taught by Whipple et al. to incorporate imaging tumor cells with confocal microscopy because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating confocal microscopy as taught by lragavarapu-Charyulu et al. in the process of Whipple et al. would have led to predictable results with a reasonable expectation of success because lragavarapu- Charyulu et al. teach the use of confocal microscopy when imaging cancer tumor cells in the context of looking at expression that enhances microtentacle formation. As confocal microscopy is known to provide the advantages of eliminating or reducing background information from the focal plane and lragavarapu-Charyulu et al. demonstrate that its employment is routine in the field of endeavor, its use would have been obvious with a reasonable expectation of predictable, successful results.
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
Applicants assert that the teachings of Whipple would lead one of ordinary skill to determine that microtentacles would not be present on cancer cells until they are in the bloodstream, not while part of the primary tumor.   
This is not found persuasive as Whipple teaches microtentacle formation increases during epithelial-to-mesenchymal transition (EMT) of breast cancer cells, increasing the tumor’s ability to separate from the primary tumor. Whipple et al.'s experiment support an EMT- mediated microtubule stabilization model and Whipple suggests, "Cancer cells could exploit this EMT-mediated microtubule stabilization during escape from the primary tumor and subsequent invasion through the surrounding stroma," and "...the EMT-induced microtubule alterations we report may occur as part of an inherent program for cell movement during development, but one that also primes tumor cells for metastatic success by stabilizing microtubules and promoting microtentacles." (p. 8136, 2nd col., 1st full para.).
As evidence that the examiner’s understanding of the Whipple reference comports with what one of ordinary skill in the art would take from this reference, lragavarapu-Charyulu et al.:
During breast cancer development, there is enhanced EMT in the breast
epithelia and it is tightly correlated with poor prognosis. Mesenchymal breast
cells have increased ability to disseminate from the primary tumor, survive in
circulation and establish micrometastis. It has been shown that EMT increases
microtentacle formation in breast cells and that these structures increase the
tumor cell’s ability to disseminate from the primary tumor. (Whipple, R. A. et
al., Cancer Res., 2010. 70(20): p. 8127-37. (emphasis added)

The examiner’s understanding of the teachings of Whipple et al. agrees with the summary put forth by lragavarapu-Charyulu et al. - that Whipple teaches microtentacles are involved in a tumor cell’s ability to disseminate from the primary tumor.  Notably, Iragavarapu-Charyulu et al. indicate that tumor cells (1) disseminate from the primary tumor, (2) survive in circulation and (3) establish micrometastis; this further supports the point that one of ordinary skill in the art had the understanding that microtentacles are present in cells in the primary tumor.
Applicants assert that Whipple does not suggest that some of the tumor cells still associated with the primary tumor could form microtentacles after being artificially dissociated from the primary tumor ex vivo, but rather the microtentacles would be expected only on cells that have already dissociated from the tumor.
This is not found persuasive because the teachings of Whipple, as clarified in the paragraph above, would lead one of ordinary skill in the art to expect that microtentacles might be found in cells dissociated ex vivo if they were on the periphery of the solid tumor and preparing to disseminate from the solid tumor. The teachings of Whipple squarely fit with this interpretation and the claims only require that a live primary tumor cell that has been isolated by ex vivo dissociation be obtained and imaged, which would include scraping cells on the outer
surface of the tumor, exactly where one of ordinary skill would expect to find some cells with microtentacles.
Applicants assert that since Whipple et al. teach that malignant cells may alter their EMT-induced microtubule alterations only after they have undergone EMT and detachment from a primary tumor, the teachings of Whipple et al. do not support extension to looking at cells dissociated from a primary tumor.
This is not found persuasive, as Whipple et al. teach, “Moreover, a clear concordance between Twist expression and Glu-tubulin is observed in matched serial sections of patient tumors, reinforcing our observations in vivo. (p. 8128, 2" full para.). Whipple et al. do not limit their teaching or their observations to only cells that have already detached from primary tumor or would be equivalent to those that have; rather Whipple et al. teach that microtentacle formation is an on-going process.
Applicants assert that microtentacles play no role in the shedding of tumor cells and this shedding is the focus on the Bockhorn article.  Applicants further assert that Bockhorn is directed to in vivo visualization, and therefore not applicable to the claims, which use ex vivo imagining.  
This is not found persuasive, as Bockhorn states (as cited by the examiner above), “Development of tumour models that more closely mimic the range of behavior seen in human disease, and the ability to visualize these steps in vivo, might help overcome this difficulty.” (p. 6, “Conclusion, 2" para., last sentence, emphasis added). Bockhorn clearly teaches the importance of imaging the process involved in metastatic cascade. The Bockhorn reference is cited, as indicated above, for the general teaching that the key, initial steps that precede and include metastasis are still poorly understood, and would benefit from additional examination, specifically visual examination.  The combination of the references, specifically the combination of Whipple with Bockhorn would suggest to one of ordinary skill in the art that imaging cells from the primary tumor might allow for visualization of microtentacles; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
That the other prior art references (Buckhorn et al. and DeRose et al.) do not specifically teach assaying microtentacles is not dispositive; rather these references provide additional motivation for imaging non-adherent primary tumor cells (Buckhorn et al.) and indicate that imaging tumor cells isolated from a patient tumor is routine, as applicants have noted, (DeRose et al.), such that there would be a reasonable expectation of success in doing so.
	Applicants assert that the DeRose reference is directed to improved methods of growing cells in either mouse transplants or as spheroids, and does not suggest applicants invention.  
In response to this, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The DeRose reference is only used to indicate that imaging tumor cells isolated from a patient tumor is routine such that there would be a reasonable expectation of success in doing so.
Applicants assert that, with respect to claim 8, the teachings of DeRose would not lead a person of ordinary skill to image the cells prior to the claimed three doublings, as DeRose is addressing mutations that occur over long cultivation periods with cell lines.
This is not found persuasive as the teachings of DeRose would encourage a person of ordinary skill to examine the cells sooner (prior to three doublings), rather than after many doublings, as mutation and adaptation to the cell culture environment are known to occur, and elimination of this drift can be certain when the doublings are very limited.
	Applicants assert that, with respect to claim 4, the teachings of Iragavarapu-Charyulu teach the use of confocal microscopy that is only used to image tumor sections, not microtentacles.  
The examiner agrees that the reference does not teach imaging microtentacles; rather, as explained above, “…lragavarapu- Charyulu et al. teach the use of confocal microscopy when imaging cancer tumor cells in the context of looking at expression that enhances microtentacle formation. As confocal microscopy is known to provide the advantages of eliminating or reducing background information from the focal plane and lragavarapu-Charyulu et al. demonstrate that its employment is routine in the field of endeavor, its use would have been obvious with a reasonable expectation of predictable, successful results.”
	Applicants assert the examiner and lragavarapu-Charyulu et al. have “conflated” the microtubule modification that support later microtentacle formation with the actual extension of microtentacles and that their claimed methods focus on measuring the extension of microtentacles, not the gene expression profiles that might yield microtentacles.
	This is not found persuasive, as applicants do not claim “measuring microtentacles” – they solely claim “imaging and detecting” the microtentacles.  Further, both the examiner and lragavarapu-Charyulu et al. understand that the “focus” of the Whipple reference is the molecular mechanisms associated with the EMT process.  However, references can be relied upon for all that they reasonably suggest to one having ordinary skill in the art.  MPEP 2123.I The fact that both the examiner and lragavarapu-Charyulu et al. have cited Whipple for the teaching that microtentacle formation is associated with dissociation from the primary tumor makes a case that a person of ordinary skill in the art finds this teaching in Whipple.  That is not the focus of the Whipple reference is not dispositive.  
	Applicants re-assert their previous remarks from Oct. 30, 2020, which have been previously addressed in the Final Rejection dated Feb. 12, 2021.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632